DETAILED ACTION
Status of Claims
Applicant has amended claim 45.  No claims have been added or canceled.  Claims 1-25, 35, 37 and 38 were canceled prior to previous office action. Thus, claims 26-34, 36 and 39-45 remain pending in this application.  This application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments and amendments filed on 24 August 2022 with respect to
double patenting rejection;
rejection to claims 26-34, 36 and 39-45 under U.S.C. § 101, 
rejections of claim 45 under 35 U.S.C. § 103(a) as being unpatentable over Stiff et al (US Patent No. 20050144124 A1) in view of Pedersen et al (US Pub. No. 20080077519 A1), in further view of Haskins et al (US Patent No.  7,778,907 B1)
have been fully considered.  Amendments to claim has been entered.
Examiner acknowledges Applicant’s request to hold double patenting rejection over US Patent No. 9,105,065 in abeyance until a determination as to the allowability of the pending claims has been made.  Accordingly, Examiner maintains double patenting rejection.
Examiner acknowledges amendments to, and arguments regarding claims 26-34, 36 and 39-44 to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant contends The Claims Do Not Recite Any Of The Enumerated Judicial Exceptions in that under Prong One, the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG [remarks page 14].  Applicant argues that the Examiners are to:
(a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance [remarks pages 14 and 15].   Examiner respectfully disagrees.

Examiner maintains that, under Step 2A - Prong One, the limitations reciting, inter alia, receiving data, maintaining records, tracking investment amounts, performing calculations – i.e. determining an income, and inputting and outputting data, constitute a series of steps involved in insurance and business relations which constitute a method of organizing human activity.
Applicant argues that The Claims Integrate The Alleged Judicial Exception Into A Practical Application under Prong Two even if the claims recite a judicial exception [remarks page 15].  Examiner respectfully disagrees.
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea on a compute.  The instructions include, inter alia, the method steps of receiving data, maintaining records, tracking investment amounts, performing calculations – i.e. determining an income, and inputting and outputting data  – which are performed by different portions (or components) of the system.  Further, each method step is recited at a high level of generality and, as such, does not convey a practical application of the judicial exception.  
Applicant further argues, under Prong Two of Step 2A, that the Office's analysis fails to consider "the specificity of the claim limitations" or "how th[e] limitations interact and impact each other" as dictated by the October 2019 Update [remarks page 17].  Applicant also argues that the claim “when considered in its entirety, including the specificity of the claim limitations and how they interact and impact each other, integrates the allegedly abstract idea” [remarks page 17].  Examiner again disagrees in that the method steps are recited at a high level of generality and, do not indicate interaction beyond performing a series of method steps.
Applicant further argues that “the Office has characterized the purpose of the claim as abstract under Prong 1, and therefore, there can never be anything additional to integrate under Prong 2. This is at odds with the examination guidelines set forth under the 2019 PEG” [remarks page 17].  Examiner maintains his position in view of a practical application as discussed supra.
Applicant argues that the claim “includes elements that recite a system that diversifies a benefits product with a guaranteed income aspect across a plurality of GI products” because the claim elements "apply or us[e] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment" [remarks pages 17 and 18].  Examiner respectfully disagrees in that the claimed invention, as discussed supra an in the § 101 rejections recited herein, does not constitute an improvement to technology and merely uses a computer to perform the abstract idea.
Accordingly, Examiner maintains his 35 U.S.C. § 101 rejections.
Applicant's arguments filed with respect to claim 45 regarding the 35 U.S.C. § 103(a) rejections have been fully considered and are persuasive in that the claim has been amended to reflect the same elements of claim 26, which would be allowable if rewritten as to overcome the rejections under 35 U.S.C. 101 as set forth in this Office action.
Priority
The present application, filed on 10 August 2015 is a continuation of 13/872,677, filed 04/29/2013, now U.S. Patent No. 9,105,065.  Application 13/872677, filed on 29 April 2013, now U.S. Patent No. 9,105,065 is a continuation of 12/434,334, filed on 01 May 2009, now U.S. Patent No. 8,433,634.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of (app no. 13/872,677) of U.S. Patent No. 9,105,065. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in the patented claim perform substantially the same functions as system in the claim of the instant application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-34, 36 and 39-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 26 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 26-36 and 39-44 are directed to a system for consolidating annual guaranteed participant income data which is a series of steps involved in insurance and business relations which constitute a method of organizing human activity.
Claim 26 recites, in part, a system for performing the steps of:
receive data relating to a participant's investment and withdrawal activity for a benefit product, allocated for each of the plurality of income recordkeeper portions;
maintain records of the participant's investment and withdrawal activity for the benefit product;
output the participant's investment and withdrawal activity;
receive consolidated annual guaranteed participant income data; and
create and maintain records of the annual guaranteed participant income data;
receive data relating to the participant's investment and withdrawal activity for the single GI product;
receive activity data for the single GI product;
track an investment amount within the single GI product based on the participant's investment and withdrawal activity for the single GI product;
determine an annual guaranteed participant income for the single GI product based on the participant's investment and withdrawal activity for the single GI product and the activity data for the single GI product; and
output the annual guaranteed participant income for the single GI product;
input the participant's investment activity data;
determine allocations attributable to and among the plurality of GI products based on the participant's investment activity;
output the determined allocations attributable to and among the plurality of GI products to each of the plurality of GI products based on the participant's investment activity;
determine one or more cash settlements between the benefit product and the plurality of GI products;
receive an account request comprising one of a withdrawal request or an account fee, the withdraw request being one or more of a withdrawal of a guaranteed benefit and a withdrawal in excess of a guaranteed benefit;
allocate the received account request attributable to and among the plurality of GI products; 
determine, based on the received account request, a resulting asset value and a change in the guaranteed benefit;
input the annual guaranteed participant income data of each of the plurality of GI products;
consolidate the annual guaranteed participant income data for each of the plurality of GI products into data comprising a composite annual guaranteed participant income; and
output the consolidated data.
which is a series of steps which describes the judicial exception of organizing human activity.
Limitations such as:
being payable to a participant;
are merely a description of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
a computer processing system using computer-readable medium containing instructions stored thereon which when executed cause the computer processing system to perform “processing”;
an “income aggregator portion”, embodied in a tangible computer-readable medium;
a savings recordkeeper portion embodied in a tangible computer-readable medium and in communication with the income aggregator portion;
a plurality of income recordkeeper portions, embodied in the tangible computer-readable medium and in communication with the income aggregator portion, each income recordkeeper portion associated with a single GI product;
receive data from the income aggregator 
receive/ input data ;
maintain data;
track data;
output data to the income aggregator;
output data to the savings recordkeeper portion; and
make calculations. 
This judicial exception is not integrated into a practical application because the computer and computer program instructions are no more than mere instructions recited in very general terms, to apply the exception using a generic computer component. The limitation:
wherein the savings recordkeeper portion and the income recordkeeper portion are in communication with a payout portion configured to make GI payments based on the consolidated data,
is also not integrated into a practical application is as much as “being configured to make GI payments” is at most, generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The answer is NO. 
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer and computer program instructions are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO.
Similar reasoning and rationale applies to the method claim 45.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claim merely amounts to the application or instructions to apply the abstract idea (i.e. a system for consolidating annual guaranteed participant income data) by a computer, and is considered to amount to nothing more than requiring a generic computer system (e.g.  a computer processing system using computer-readable medium) to merely carry out the abstract idea itself.  As such, the claim, when considered as a whole, is nothing more than the instruction to implement the abstract idea in a well-understood, routine and conventional technological environment.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Dependent claims 27-34, 36 and 39-44 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea (Step 2A – Prong One).  The features of claims 27-34, 36 and 39-44 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity nor to the fundamental economic principle of insurance in the independent claim (Step 2A – Prong Two). 
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B). 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 45 otherwise styled as a method, would be subject to the same analysis.
Allowable Subject Matter
Claims 26-34, 36 and 39-45, as understood, would be allowable if rewritten as to overcome the rejections under 35 U.S.C. 101 as set forth in this Office action.
As presented in office action mailed 24 May 2022:
In regards to independent claims 26 and 45, the prior art of Stiff in view of Pedersen, in further view of Haskins does not teach a system that implements a benefit product, the system comprising:
an income aggregator portion programmed to:
receive an account request comprising one of a withdrawal request or an account fee, the withdraw request being one or more of a withdrawal of a guaranteed benefit and a withdrawal in excess of a guaranteed benefit;
allocate the received account request attributable to and among the plurality of GI products; and
determine, based on the received account request, a resulting asset value and a change in the guaranteed benefit.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Phillips:  “SYSTEM AND METHOD FOR HEDGING PORTFOLIOS OF VARIABLE ANNUITY LIABILITIES”, (US Pub. No. 20090076859A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD J BAIRD/Primary Examiner, Art Unit 3692